 1
                                      CERTIFICATE OF SERVICE
 2
            The undersigned hereby certifies that he is an employee in the Office of the United
 3
     States Attorney for the Western District of Washington and is the person of such age and
 4
     discretion as to be competent to serve papers;
 5
            It is further certified that on this day, I mailed by United States Postal Service said
 6
     pleading to Defendants, addressed as follows:
 7
            Christine Reeves
 8          VCare USA LLC
            15606 Goldbar Dr.
 9          Gold Bar, WA 98251-9572

10
            Dated this 7th day of March, 2019.
11
                                                   /s/ Thomas Everett
12                                                 THOMAS EVERETT
                                                   Paralegal
13                                                 United States Attorney’s Office
                                                   700 Stewart Street, Suite 5220
14                                                 Seattle, Washington 98101-1271
                                                   Phone: (206) 553-7970
15                                                 Fax: (206) 553-0882
                                                   E-mail: thomas.everett@usdoj.gov
16

17

18

19

20

21

22

23



      DECLARATION OF DAVID DICKIE - 4                                  UNITED STATES DEPARTMENT OF JUSTICE
                                                                               Consumer Protection Branch
      CASE NO. 2:19-cv-325
                                                                                     P.O. Box 386
                                                                                 Washington, DC 20044
                                                                                    (202) 616-0295
